Title: To James Madison from Samuel Snow, 22 September 1805 (Abstract)
From: Snow, Samuel
To: Madison, James


          § From Samuel Snow. 22 September 1805, Providence. “Herewith I have the honour to transmit to you two semi-annual returns of Vessels entered and cleared at the Port of Canton between the first day of January and the last day of December 1804 [not found], also copies of sundry letters received by a late arrival from my Agent at Canton relative to the impressment of some American Seamen on board the Carolina, and Grampus two of his Britanic Majestys Ships, and the demand made by him for their releasement.
          “From the tenor of the reply of Captain B.W. Page, which seems intended merely to evade giving a possitive refusal, and the scheme of Captain Caulfield, it appears clerely to be the determination of those gentlemen (and I fear also of many other Commanders of Foreign Ships) to take every advantage of our defenceless Seamen wherever they may fall in with them, and however contrary to treaty and the most solomn engagements they appear determined to impress indiscriminately all those whom they may concieve would be in the least serviceable to them, or that caprice might dictate.
          “The Chinese are a Nation who invariably refuse to interfere, or meddle with the laws, or Government, of any other Country, and leave the controle of all Foreigners who may be among them, or within their ports (so long as they do not break, or infringe, upon their own laws and regulations) entirely to the direction of those who may have been empowered by their own Government to watch over them, or to the Commanders of Ships who are under no such restrictions, to act in the disposal of their Crews as in their opinions may seem best.
          “A Consul or Agent therefore, thus situated, finds it impossible to enforce his demands by any legal process, or aid, in China, and is too frequently obliged to submit to the painful necessity of barely receiving an evasive refusal to his request without any means whatever in his power to exact a compliance. To guard our Seamen from oppression, insult, and cruelty abroad, appears to be a subject of great magnitude. I cannot therefore Sir, but submit it to your consideration, whether it would not be expedient, and important, for Government to provide more effectually if possible, against so growing an evil, an evil so destructive to our commerce, so painfull to our Citizens, and so humiliating to every freind to his Country.”
        